            Case 2:20-cv-02050-GAM Document 14 Filed 08/21/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT AUSTIN,                               :
    Plaintiff,                               :
                                             :
       v.                                    :       CIVIL ACTION NO. 20-CV-2050
                                             :
GIANT FOOD STORES, et al.,                   :
     Defendants.                             :

                                            ORDER

       This 21st day of August, 2020, upon consideration of Plaintiff Robert Austin’s Amended

Complaint (ECF No. 11), it is ORDERED that:

       1.       The Amended Complaint is DISMISSED WITHOUT PREJUDICE pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii), for the reasons in the Court’s Memorandum. Mr. Austin may file

a second amended complaint within thirty (30) days of the date of this Order following the

guidelines set forth in the Court’s accompanying Memorandum. If Austin fails to follow the

Court’s guidelines, any further dismissal of any claim or dismissal of any Defendant for failure

to comply with Rule 8, may be with prejudice. Upon the filing of a second amended complaint,

the Clerk shall not make service until so ORDERED by the Court.

       2. The Clerk of Court is DIRECTED to send Mr. Austin a blank copy of this Court’s

current standard form to be used by a self-represented litigant filing an employment

discrimination action bearing the above-captioned civil action number. Austin may use this form

to file his second amended complaint if he chooses to do so. This form is also available on the

Court’s website, http://www.paed.uscourts.gov/documents/forms/frmcempf.pdf.




                                                 1
            Case 2:20-cv-02050-GAM Document 14 Filed 08/21/20 Page 2 of 3




       3.       If Austin does not wish to amend and instead intends to stand on his Amended

Complaint as originally pled, he may file a notice with the Court within thirty (30) days of the

date of this Order stating that intent, at which time the Court will issue a final order dismissing

the case. Any such notice should be titled “Notice to Stand on Amended Complaint,” and shall

include the civil action number for this case. See Weber v. McGrogan, 939 F.3d 232 (3d Cir.

2019) (“If the plaintiff does not desire to amend, he may file an appropriate notice with the

district court asserting his intent to stand on the complaint, at which time an order to dismiss the

action would be appropriate.” (quoting Borelli v. City of Reading, 532 F.2d 950, 951 n.1 (3d Cir.

1976))); In re Westinghouse Sec. Litig., 90 F.3d 696, 703–04 (3d Cir. 1996) (holding “that the

district court did not abuse its discretion when it dismissed with prejudice the otherwise viable

claims . . . following plaintiffs’ decision not to replead those claims” when the district court

“expressly warned plaintiffs that failure to replead the remaining claims . . . would result in the

dismissal of those claims”).

       4.      If Austin fails to file any response to this Order, the Court will conclude that

Austin intends to stand on his Amended Complaint and will issue a final order dismissing this

case. 1 See Weber, 939 F.3d at 239-40 (explaining that a plaintiff’s intent to stand on his


1
 The six-factor test announced in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d
Cir. 1984), is inapplicable to dismissal orders based on a plaintiff’s intention to stand on his
complaint. See Weber, 939 F.3d at 241 & n.11 (treating the “stand on the complaint” doctrine as
distinct from dismissals under Federal Rule of Civil Procedure 41(b) for failure to comply with a
court order, which require assessment of the Poulis factors); see also Elansari v. Altria, 799 F.
App’x 107, 108 n.1 (3d Cir. 2020) (per curiam). Indeed, an analysis under Poulis is not required
when a plaintiff willfully abandons the case or makes adjudication impossible, as would be the
case when a plaintiff opts not to amend his complaint, leaving the case without an operative
pleading. See Dickens v. Danberg, 700 F. App’x 116, 118 (3d Cir. 2017) (per curiam) (“Where a
plaintiff’s conduct clearly indicates that he willfully intends to abandon the case, or where the
plaintiff's behavior is so contumacious as to make adjudication of the case impossible, a
balancing of the Poulis factors is not necessary.”); Baker v. Accounts Receivables Mgmt., Inc.,

                                                   2
         Case 2:20-cv-02050-GAM Document 14 Filed 08/21/20 Page 3 of 3




complaint may be inferred from inaction after issuance of an order directing him to take action to

cure a defective complaint).

                                             BY THE COURT:


                                                            /s/ Gerald Austin McHugh
                                                            United States District Judge




292 F.R.D. 171, 175 (D.N.J. 2013) (“[T]he Court need not engage in an analysis of the
six Poulis factors in cases where a party willfully abandons her case or otherwise makes
adjudication of the matter impossible.” (citing cases)).

                                                3
